/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 13, 2014

                                     No. 04-13-00558-CV

                           BRUINGTON ENGINEERING, LTD.,
                                     Appellant

                                              v.

                               PEDERNAL ENERGY, LLC,
                                      Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,767
                          Honorable Jose A Lopez, Judge Presiding


                                       ORDER
        On November 7, 2014, Appellant Bruington Engineering Ltd. filed a motion for
extension of time to file a response to Appellee Pedernal Energy L.L.C.’s motions for rehearing
and en banc reconsideration. The request is GRANTED. Appellant’s response is due to be filed
no later than November 19, 2014.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court